WHITNEY, District Judge,
concurring in part and concurring in the judgment:
With the exception of Section A of Part III, I concur in the majority opinion. As to Section A of Part III, I concur in the result reached by the majority, but write separately to express my concerns with the reasoning in that portion of the majority opinion’s analysis.
The majority opinion not only concludes that Dr. Freedenburg’s “affidavit”'constitutes “expert medical evidence,” but further concludes the affidavit creates a genuine issue of material fact regarding French’s knowledge and intent to defraud. Although I agree that a genuine issue of fact exists on the issue of fraudulent intent, I disagree that this issue of fact was created by Dr. Freedenburg’s statement. The statement fails to comply with the requirements of Rule 56(e) and therefore should not be considered. Peninsula’s failure to object to Dr. Freedenburg’s “affidavit” at the summary judgment hearing did not require the bankruptcy court to consider or give credit to it. CMS Industries, *358Inc. v. L.P.S. Intern., Ltd., 643 F.2d 289, 295 (5th Cir.1981). Contrary to the majority’s suggestion in footnote 7, it should in no way prejudice Peninsula, as the appel-lee and party seeking to sustain the judgment below, that the courts below properly disregarded Dr. Freedenburg’s statement, notwithstanding Peninsula’s failure to object.
Thus, I cannot join the majority opinion because it results in a ruling that not only suggests that the bankruptcy court had to consider Dr. Freedenburg’s “affidavit,” but also goes so far as to say the bankruptcy court should have denied summary judgment based on the assertions contained therein. Instead, I concur in the result reached by the majority opinion because the evidence contained in the record — circumstantial or otherwise — is insufficient to conclude at the summary judgment stage that French possessed the requisite fraudulent intent.
I.
Rule 56(e) of the Federal Rules of Civil Procedure provides that when affidavits are used to support or oppose a summary judgment motion, they “shall be made on personal knowledge, shall set forth such facts as would be admissible in evidence, and shall show affirmatively that the affi-ant is competent to testify to the matters stated therein.” These requirements are mandatory. 10B Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice & Procedure § 2788 (3d ed.2007).
Dr. Freedenburg’s statement was neither sworn under oath nor made under the penalty of perjury. As a result, the statement fails to meet the most basic requirement of form required by Rule 56(e). See Adickes v. S.H. Kress & Co., 398 U.S. 144, 158 n. 17, 90 S.Ct. 1598, 26 L.Ed.2d 142 (1970) (noting that unsworn statement in support of motion for summary judgment did not meet the requirements of Fed. R.Civ.P. 56(e)); see also 28 U.S.C. § 1746 (setting forth requirements for declarations and affidavits submitted to the court). Second, Dr. Freedenburg’s statement does not set forth facts that would be admissible in evidence because nowhere does Dr. Freedenburg state that his opinions are based on a reasonable degree of medical certainty. See Fitzgerald v. Manning, 679 F.2d 341, 351 (4th Cir.1982) (recognizing “the [expert] opinion testimony may not be stated in general terms but must be stated in terms of a ‘reasonable degree of medical certainty’”). Finally, Dr. Freedenburg’s statement does not show affirmatively that he is competent to testify to the matters stated therein. In fact, by his own statement, Dr. Freeden-burg concedes he is unable — or incompetent — to testify to the opinions provided. For example, Dr. Freedenburg recommended French seek additional medical assistance to “define more definitely the nature of [French’s] problem.... ”
Not only does Dr. Freedenburg’s statement not comply with the standards of Rule 56(e), but the statements hardly constitute “expert medical evidence” sufficient to create an issue of fact. No facts appear on the face of the statement that suggest Dr. Freedenburg’s opinions might withstand reliability analysis under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993). Dr. Freedenburg’s statement contains nothing but general unsworn assertions setting forth possible causes for French’s inconsistent statements. Accordingly, I agree with the bankruptcy court’s decision to disregard the “affidavit” and the purported “doctor’s excuse” contained therein.
II.
Notwithstanding the fact the bankruptcy court properly disregarded Dr. Freeden-*359berg’s statement, “[s]ummary judgment is not ... an automatic sanction for noncompliance with Rule 56(e). A movant must establish the propriety of relief by the strengths of his own showing, not by the defects in his opponents’ showing.” Jackson v. Mississippi 644 F.2d 1142, 1144 (5th Cir.1981). I would hold that Peninsula failed to carry its burden to show no genuine issue exists as to whether French possessed the requisite fraudulent intent to make his debt nondischargeable.
Peninsula argued, and the bankruptcy court and district court agreed, that French’s pattern of making materially false statements evidenced fraudulent intent sufficient to show French “knowingly and fraudulently” made false oaths. The bankruptcy court based its ruling on In Re Sholdra, 249 F.3d 380 (5th Cir.2001), which noted, “[T]he cumulative effect of all the falsehoods together evidences a pattern of reckless and cavalier disregard for the truth [to support] fraudulent intent.” Id. at 383 (quoting Economy Brick Sales, Inc. v. Gonday (In re Gonday), 27 B.R. 428, 432 (Bankr.M.D.La.1983)) (alteration in original). Sholdra is distinguishable from the case at bar. There, the court upheld a denial of discharge under § 727(a)(4)(A) because the debtor “remained silent and did not present any facts creating genuine issues of material fact” regarding his intent to defraud. Id. at 383. Here, French did not “remain silent” and instead proffered testimony and an affidavit to demonstrate such lack of intent.
Recognizing that the law on summary judgment is well-settled, it bears repeating that summary judgment should be granted only where it is clear that there is no dispute about the facts or inferences to be drawn therefrom. Fed.R.Civ.P. 56(c). Furthermore, the court must view the evidence in the light most favorable to the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). It is not the role of the trial court to weigh the evidence or to determine its credibility, and the moving party cannot prevail if any essential element of its claim for relief requires trial. Id. Here, the bankruptcy court appears to have disregarded the procedural posture of the case and the summary judgment principles that give French the benefit of all reasonable inferences.
Although it is uncontroverted that French made inconsistent statements, the presence of conflicting testimony, without more, does not inherently establish fraudulent intent. This is especially true at the summary judgment stage where French has not “remained silent,” has specifically denied having an intent to defraud, and has proffered explanations for his conflicting statements that he was oftentimes confused or misunderstood the question asked. See Simas v. First Citizens’ Federal Credit Union, 170 F.3d 37 (1st Cir.1999) (“[T]he competence of the nonmov-ant’s own testimony is treated no differently than that of any other potential trial witness.”). By disregarding French’s explanations and denial, the bankruptcy court was, in effect, weighing the evidence and making credibility determinations — all while failing to give French the benefit of all reasonable inferences.
While the bankruptcy court is entitled to make these types of decisions following a bench trial, it was inappropriate to make such findings of fact and resolve such conflicts in the evidence on summary judgment.
For these reasons, as well as those stated in Section B of Part III of the majority opinion, I concur in the result to vacate the judgment and remand.